Citation Nr: 0423694	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  94-32 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD, to include major depression, 
generalized anxiety disorder, panic disorder, and alcohol and 
drug abuse.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified military service from June 1967 to 
March 1971.  His discharge for a second period of military 
service, from May 1975 to February 1979, was determined to 
have been under dishonorable conditions in an August 1979 
administrative decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  

In a January 1999 decision, the Board denied the veteran's 
claim of entitlement to service connection for PTSD.  
Subsequently, in a March 2000 joint motion, the appellant and 
the Secretary of Veterans Affairs (Secretary) argued that the 
January 1999 decision, to the extent it addressed the issue 
of entitlement to service connection for PTSD, should be 
vacated and that the case should be remanded to the Board for 
further development.  The United States Court of Appeals for 
Veterans Claims (Court) granted this joint motion for remand 
in April 2000.

Also, in January 1999, the Board remanded the claim of 
entitlement to service connection for alcohol and drug abuse, 
generalized anxiety disorder, panic disorder, and major 
depression back to the RO for further development, and this 
issue has been recertified to the Board.  The Board again 
remanded this case in September 2000 and October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board is not satisfied that VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims has been met.  The RO has not provided him with a 
letter to date notifying him of what evidence is needed to 
substantiate his claims.  The RO has also not notified the 
veteran of exactly which portion of that evidence (if any) 
was to be provided by him and which portion VA would attempt 
to obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Finally, the veteran has not been notified 
that he should submit any additional records that he had in 
support of his claims.  See 38 C.F.R. § 3.159(b)(1) (2003).  

Also, in previous remands, the Board has requested a VA 
examination to determine the etiology of any psychiatric 
disorders other than PTSD.  Although recent VA psychiatric 
records have shown treatment for depression, this matter has 
not been adequately addressed to date.  Indeed, a February 
2004 VA examination report did not address the diagnosis of 
depression, and the examiner vaguely noted that "it is no 
more likely than not" that the veteran's symptoms were due 
to developmental, rather than in-service stressor, causes.  
Particularly in view of the language of 38 U.S.C.A. § 5107(b) 
(West 2002), further clarification is needed here.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the nature and etiology of his current 
psychiatric disorders other than PTSD.  
The examiner is requested to review the 
entire claims file in conjunction with 
the examination.  The examiner must 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran's current psychiatric disorder(s) 
is/are etiologically related to his 
period of honorable service from June 
1967 to March 1971.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.  

3.  Then, the veteran's claims of 
entitlement to service connection for 
PTSD and for a psychiatric disorder other 
than PTSD, to include major depression, 
generalized anxiety disorder, panic 
disorder, and alcohol and drug abuse, 
should be readjudicated.  If the 
determination of either of these claims 
remains unfavorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case (with the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003) 
included) and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


